982 So. 2d 1266 (2008)
William F. GRIZZELL, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL, etc., Appellee.
No. 5D07-3096.
District Court of Appeal of Florida, Fifth District.
June 3, 2008.
Daryl M. Kennedy, Casselberry, for Appellant.
Jennifer A. Tschetter, Assistant General Counsel, Department of Business and Professional Regulation, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Weiss v. Dep't of Bus. & Prof'l Regulation, 677 So. 2d 98 (Fla. 5th DCA 1996).
GRIFFIN, ORFINGER and MONACO, JJ., concur.